Citation Nr: 0404236	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  99-11 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the residuals of 
pneumonia.

2.  Entitlement to service connection for a lung disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training between 
December 1965 and May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, that denied the veteran's 
claims of entitlement to service connection for the residuals 
of pneumonia, a lung disorder (which the RO characterized as 
a lung condition), and for pancreatitis.  The veteran 
disagreed with this decision in April 1999.  In a statement 
of the case issued to the veteran and his service 
representative in April 1999, the RO concluded that no change 
was warranted in the denial of the veteran's claims.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in June 1999.  Following a hearing held at 
the RO in September 2000 before a Hearing Officer, the 
veteran notified VA that same month that he was withdrawing 
his claim of entitlement to service connection for 
pancreatitis.  In a supplemental statement of the case issued 
to the veteran and his service representative in November 
2000, the RO concluded that no change was warranted in the 
denial of the veteran's claims of entitlement to service 
connection for the residuals of pneumonia and for a lung 
disorder.  

It is noted that, by rating decision issued in July 2003, the 
RO denied the veteran's claim of entitlement to service 
connection for tinnitus and also denied the veteran's request 
to reopen a previously denied claim of entitlement to service 
connection for hearing loss.  Because the time for perfecting 
an appeal of this decision does not expire before July 2004, 
these issues are not currently before the Board.

Finally, the Board notes that this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

The Board notes that there are additional VA treatment 
records pertinent to the veteran's claims of entitlement to 
service connection for the residuals of pneumonia and for a 
lung disorder (hereinafter, collectively, the "currently 
appealed claims") that have not been associated with the 
claims folder.  Specifically, the Board observes that, in a 
statement submitted to the RO in May 2003, the veteran stated 
that he had received a VA examination on or about May 2002 at 
the VA Medical Center in West Haven, Connecticut 
(hereinafter, "VAMC West Haven"), in which the VA examiner 
noted a spot on the veteran's lung.  A detailed review of the 
veteran's claims folder indicates that there is a gap in the 
treatment records that have been obtained from VAMC West 
Haven, in that the records on file are dated from 1998 to 
August 2000 and from December 2002 to June 2003.  The law 
states that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Consequently, on remand, the RO should attempt 
to obtain the additional VA treatment records.  See 38 
U.S.C.A. § 5103A (West Supp. 2002).

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for the residuals of 
pneumonia and/or a lung disorder since 
his separation from active duty for 
training in May 1966.  Specifically, the 
RO should obtain the veteran's records 
from the VA Medical Center in West Haven, 
Connecticut, for the period from August 
2000 to December 2002, as well as any 
pertinent records identified by the 
veteran, which are not currently of 
record.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

3.  Then, the RO should re-adjudicate the 
veteran's claims of entitlement to 
service connection for the residuals of 
pneumonia and for a lung disorder in 
light of all relevant evidence and 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

4.  If any determination remains adverse 
to the veteran, he should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims and the applicable 
law and regulations governing entitlement 
to service connection for the residuals 
of pneumonia and for a lung disorder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


